Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #16/798069, Rod Bracket, filed 9/8/16.  Claims 22, 25, 27-30 ,36, and 38-41 are pending.  This Final Office Action is in response to applicant's reply dated 2/18/22. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose the base bottom not having any apertures.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, 27-30, 36, 38, 39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 36, 39, and 41:
-It is claimed that the “base bottom does not include any apertures”. This is unclear. As defined by the specification and defined in the figures, the “base top” and the “base bottom” are defined as the uppermost and lowermost edges of the base (defined as numerals 108 and 110). This is also made evident by the claim language since several limitations rely on the base top and base bottom, such as the mounting cavities being “proximate the base top”, and the second arm portion being “closer to the base bottom”. Therefore, while the base bottom (bottom edge) does not have any apertures, the limitation is unclear since the base bottom is a lower edge.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0113428 (Weaver) in view of US 5,542,641 (Donovan). 

Regarding Claim 36, as best understood, Weaver teaches a rod bracket (conventional bracket 98; Figure 3) comprising: 
a base (99) comprising a base front (front surface where 99 is pointing in Figure 3), a base rear (rear surface opposite the front), a base top (upper end), and a base bottom (lower end), wherein the base (99) defines an imaginary axis line drawn through a center of the base top and base bottom (imaginary vertical centerline), and wherein the base further defines a first base mounting cavity (upper aperture) proximate the base top that communicates with the base front and the base rear, wherein the base defines a first base front opening (front opening into the aperture), a first base rear opening (rear opening into the aperture), wherein the first base front opening communicates with the first base rear opening via the first base mounting cavity, and wherein the base bottom does not include any apertures (base bottom is lower edge of 99 which does not have apertures); 

a curtain rod support cradle (unlabeled U-shaped portion at end of arm 97/97) at the distal arm end and integral with the arm, wherein the curtain rod support cradle defines a rod cavity for containing a curtain rod (as depicted in Figure 3),
wherein the first arm portion (upper 97) meets the base front at a first angle (substantially 90 degrees depicted) and the second arm portion (lower 97) meets the base front at a second angle (angled upwardly so the angle is less than 90 degrees), and wherein the first angle is greater than the second angle.
The Examiner notes that only the conventional bracket 98 disclosed by Weaver in para [0021] and Figure 3, is being relied upon for prior art, and not the further invention of Weaver (body 10).
While Weaver teaches a second base mounting cavity (lower aperture) that communicates with the base front and the base rear via a second base front opening and a second base rear opening (opposite openings into the aperture), Weaver does 
Weaver does teach that conventional brackets using fasteners through apertures to secure the bracket often cause damage to the walls (para [0004],[0005]). Additionally, Donovan, which is also drawn to a bracket for supporting a curtain rod (Figure 3; col 4, ln 57-col 5, ln 9) teaches using a plurality of angled base mount cavities (218; Figure 3; 118; Figure 2A) located proximate the base top and on opposite sides of an imaginary axis line (Figure 3 showing the uppermost central aperture 218 being located at the center imaginary line with three apertures 218 located on opposite sides of the imaginary line) and the base rear openings being closer to the base bottom than the base front openings in order to use fasteners that are pins for minimizing the amount of damage done to a wall (col 1, ln 13-21; col 2, ln 9-15). Donovan further teaches additional apertures (238,238,232,240,242,228) that are either inclined or perpendicular, and teaches that various combinations of support and narrow bores are possible and may be tailored to suit the specific needs (col 5, In 39-42). 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a plurality of angled apertures as taught by Donovan on the base of Weaver, either instead of or in addition to the apertures of Weaver, since a plurality of angled holes would allow for finishing nails to be securely 
 	
Regarding Claim 25, as best understood, Weaver and Donovan combined teach the rod bracket of claim 36, and Weaver further teaches wherein the rod cavity is configured to at least partially contain a curtain rod (bracket 98 is a “rod support” and the rod is held within the cradle).  

Regarding Claim 39, as best understood, Weaver teaches a rod bracket (conventional bracket 98; Figure 3) comprising: 
a base (99) comprising a base front (front surface where 99 is pointing in Figure 3), a base rear (rear surface opposite the front), a base top (upper end), and a base bottom (lower end), wherein the base (99) defines an imaginary axis line drawn through a center of the base top and base bottom (imaginary vertical centerline), and wherein the base further defines a first base mounting cavity (upper aperture) proximate the base top that communicates with the base front and the base rear, wherein the base defines a first base front opening (front opening into the aperture), a first base rear opening (rear opening into the aperture), wherein the first base front opening communicates with the first base rear opening via the first base mounting cavity, and wherein the base bottom does not include any apertures (base bottom is lower edge of 99 which does not have apertures);
an arm (97/97) extending away from the base front, wherein a first arm portion (upper 97) is integral with the base (99) proximate the first base mounting cavity (upper 
a curtain rod support cradle (unlabeled U-shaped portion at end of arm 97/97) at the distal arm end and integral with the arm, wherein the curtain rod support cradle defines a rod cavity for containing a curtain rod (as depicted in Figure 3).
The Examiner notes that only the conventional bracket 98 disclosed by Weaver in para [0021] and Figure 3, is being relied upon for prior art, and not the further invention of Weaver (body 10).
While Weaver teaches a second base mounting cavity (lower aperture) that communicates with the base front and the base rear via a second base front opening and a second base rear opening (opposite openings into the aperture), Weaver does not teach that the second base mounting cavity is also proximate the base top, wherein the first base mounting cavity is located on one side of the imaginary axis line and the second base mounting cavity is located on the other side of the imaginary axis line, wherein the first base mounting cavity and the second base mounting cavity are equidistant from the imaginary axis line, wherein the first and second base rear openings are closer to the base bottom than the first and second base front openings.

 Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a plurality of angled apertures as taught by Donovan on the base of Weaver, either instead of or in addition to the apertures of Weaver, since a plurality of angled holes would allow for finishing nails to be securely used for lightweight curtain rods which would minimize the amount of damage done to the wall during insertion or removal thereof (Donovan col 2, ln 9-11). 



Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of US 2011/0315842 (Lin).

Regarding Claim 41, as best understood, Weaver teaches a rod bracket (conventional bracket 98; Figure 3) comprising: 
a base (99) comprising a base front (front surface where 99 is pointing in Figure 3), a base rear (rear surface opposite the front), a base top (upper end), and a base bottom (lower end), wherein the base (99) defines an imaginary axis line drawn through a center of the base top and base bottom (imaginary vertical centerline), and wherein the base further defines a first base mounting cavity (upper aperture) proximate the base top that communicates with the base front and the base rear, and wherein the base bottom does not include any apertures (base bottom is lower edge of 99 which does not have apertures); 
an arm (97/97) extending away from the base front, wherein a first arm portion (upper 97) is integral with the base (99) proximate the first base mounting cavity (upper aperture) and a second arm portion (lower 97) is integral with the first arm portion (upper 97) and the base (99), and wherein the first and second arm portions are spaced apart where they meet the base and the second arm portion is closer to the base bottom than is the first arm portion (as depicted in Figure 3), wherein the first and second arm portions meet at a distal arm end spaced from the base front that is at an arm length from the base (distal end of lower 97 meets at distal end of upper 97); and 

The Examiner notes that only the conventional bracket 98 disclosed by Weaver in para [0021] and Figure 3, is being relied upon for prior art, and not the further invention of Weaver (body 10).
While Weaver teaches a second base mounting cavity (lower aperture) that communicates with the base front and the base rear, Weaver does not teach that the second base mounting cavity is also proximate the base top, wherein the first base mounting cavity is located on one side of the imaginary axis line and the second base mounting cavity is located on the other side of the imaginary axis line.
However, Lin, which is also drawn to a bracket comprising a base (plate 11; Figure 1; para [0004]) having a front, rear, top, and bottom, and having an integral arm extending away from the base front and an ending in a cradle defining a cavity (13; Figure 1), further teaches that there are two base mounting cavities (12,12; Figure 1) that are located proximate the base top, with the two mounting cavities located on opposite sides of an imaginary axis line. No other apertures are located on the base.
 Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use two apertures near the top of the base, as taught by Lin, on the base of Weaver, as a matter of design choice based on the width of the base and the specific needs of the user.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver and Donovan, and further in view of US 5,069,412 (Jacob).

Regarding Claim 22, as best understood, Weaver and Donovan combined teach the rod bracket of claim 36, and Donovan further teaches wherein the first base mounting cavity and second base mounting cavity are configured at an angle relative to a horizontal plane Y (Figure 3 showing the plurality of angled apertures 218; Figures 2A/2B showing the equivalent apertures 118 traversing a width of the bracket base at an angle). While the inclined apertures are reasonably depicted in Figure 2A as having an angle of 45 degrees with respect to 110, the specification is silent as to the specific angle. However, Jacob, which is also drawn to a wall bracket for supporting a load thereon, teaches the wall bracket having holes (28; Figures 1 and 2) inclined at a 45 degree angle for receiving finishing nails therethrough for mounting light loads, and holes (30) that are perpendicular to the plate for receiving large nails or screws for heavier loads (col 2, In 57-col 3, In 5). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design to determine the optimum angle of the apertures of Weaver and Donovan, such as 45 degrees as taught by Jacob, based on the number of apertures, the thickness and length of the pins, the load being supported, and the material the wall is made of, in order to securely support the curtain rod.


Claims 27-30, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver and Donovan, and further in view of US 1,529,335 to Winkler et al. (hereinafter ‘Winkler’).

Regarding Claim 27, Weaver and Donovan combined teach the rod bracket of claim 36, but Weaver does not specifically teach wherein the cradle further defines a cradle mounting 6Dkt. No. 405393-517C03USAppl. No. 16/798,069Replycavity having a cradle mounting cavity first opening and a cradle mounting cavity second opening, wherein the cradle mounting cavity first opening is communicated with the cradle mounting cavity second opening via the cradle mounting cavity.  However, it is well-known in the curtain rod bracket field to use a screw to help retain the curtain rod within the cradle. Winkler, which is also drawn to a rod bracket having a base (1; Figure 3), bracket arm (3), and cradle (6/8/10), further teaches wherein the cradle structure further defines a cradle mounting 6Dkt. No. 405393-517C03USAppl. No. 16/798,069Replycavity (within 8 that 11 passes through) having a cradle mounting cavity first opening (entry into the cavity from the left of 8) and a cradle mounting cavity second opening (exit from the cavity on the right of 8), wherein the cradle mounting cavity first opening is communicated with the cradle mounting cavity second opening via the cradle mounting cavity (in order to allow entry/exit of the screw 11 through the cavity; Figure 3).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a cradle mounting cavity to be used with a screw as taught by Winkler on the cradle of Weaver in order to assist in retaining the curtain rod within the cradle (col 2, ln 60-65 of Winkler).
	
Regarding Claim 28, Weaver, Donovan, and Winkler combined teach the rod bracket of claim 27, and Winkler further teaches wherein the cradle mounting cavity second opening (on right side of 8; Figure 3) is located so as to be within the rod cavity (to allow exit of 11 into the rod cavity).

Regarding Claim 29, Weaver, Donovan, and Winkler combined teach the rod bracket of claim 28, and Winkler further teaches wherein the cradle mounting cavity further includes a threaded cavity surface such that when a rod mounting screw (11) having a threaded screw surface is inserted into the cradle mounting cavity first opening and rotated, the threaded screw surface and the threaded cavity surface engage each other (Figure 3 showing 11 threaded into aperture; col 2, ln 60-65 teaching threading the stems 11 through the arm).
  
Regarding Claim 30, Weaver, Donovan, and Winkler combined teach the rod bracket of claim 29, and Winkler further teaches wherein the rod mounting screw (11) is securely contained within the cradle mounting cavity such that a portion of the rod mounting screw is protruding from the cradle mounting cavity second opening (see Figure 3 showing the screw 11 protruding from both openings, and the right side protruding from the second opening into the cradle mounting cavity).



Regarding Claim 40, Weaver teaches a rod bracket (conventional bracket 98; Figure 3) comprising: 
a base (99) comprising a base front (front surface where 99 is pointing in Figure 3), a base rear (rear surface opposite the front), a base top (upper end), and a base bottom (lower end), wherein the base (99) defines an imaginary axis line drawn through a center of the base top and base bottom (imaginary vertical centerline), and wherein the base further defines a first base mounting cavity (upper aperture) proximate the base top that communicates with the base front and the base rear, wherein the base defines a first base front opening (front opening into the aperture), a first base rear opening (rear opening into the aperture), wherein the first base front opening communicates with the first base rear opening via the first base mounting cavity; 
an arm (97/97) extending away from the base front, wherein a first arm portion (upper 97) is integral with the base (99) proximate the first base mounting cavity (upper aperture) and a second arm portion (lower 97) is integral with the first arm portion (upper 97) and the base (99), and wherein the first and second arm portions are spaced apart where they meet the base and the second arm portion is closer to the base bottom than is the first arm portion (as depicted in Figure 3), wherein the first and second arm portions meet at a distal arm end spaced from the base front that is at an arm length from the base (distal end of lower 97 meets at distal end of upper 97), and wherein the arm (97/97) is entirely located closer to the base bottom (lower end of 99) than is the first base front opening (upper aperture); 
wherein the first arm portion (upper 97) meets the base front at a first angle (substantially 90 degrees depicted) and the second arm portion (lower 97) meets the 
a curtain rod support cradle (unlabeled U-shaped portion at end of arm 97/97)  at the distal arm end and integral with the arm, wherein the curtain rod support cradle defines a rod cavity for containing a curtain rod (as depicted in Figure 3),
wherein the ratio between the arm length and the distance between the first base rear opening and the base bottom is at least 1:1, (this is evident by viewing Figure 3 of Weaver, that since the distance between the aperture and the base bottom is clearly larger than the length of the arm 97 that the ratio would be at least 1:1). 
The Examiner notes that only the conventional bracket 98 disclosed by Weaver in para [0021] and Figure 3, is being relied upon for prior art, and not the further invention of Weaver (body 10).
While Weaver teaches a second base mounting cavity (lower aperture) that communicates with the base front and the base rear via a second base front opening and a second base rear opening (opposite openings into the aperture), Weaver does not teach that the second base mounting cavity is also proximate the base top, wherein the first base mounting cavity is located on one side of the imaginary axis line and the second base mounting cavity is located on the other side of the imaginary axis line, wherein the first base mounting cavity and the second base mounting cavity are equidistant from the imaginary axis line, wherein the first and second base rear openings are closer to the base bottom than the first and second base front openings, and the ratio between the arm length and the distance between the second bracket base rear opening and the base bottom is at least 1:1.

 Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a plurality of angled apertures as taught by Donovan on the base of Weaver, either instead of or in addition to the apertures of Weaver, since a plurality of angled holes would allow for finishing nails to be securely used for lightweight curtain rods which would minimize the amount of damage done to the wall during insertion or removal thereof (Donovan col 2, ln 9-11). By viewing Figure 3 of Weaver, it is clear that if modified by Donovan to include a plurality of apertures near the upper end in the same vertical length as the aperture depicted by Weaver, that since the distance between each of the apertures and the base bottom is clearly larger 
Weaver and Donovan do not specifically teach wherein the curtain rod support cradle includes a curtain rod securing screw that is configured to engage with the curtain rod to securely hold the curtain rod within the rod cavity. However, it is well-known in the curtain rod bracket field to use a screw to help retain the curtain rod within the cradle. Winkler, which is also drawn to a rod bracket having a base (1; Figure 3), bracket arm (3), and cradle (6/8/10), further teaches wherein the curtain rod support cradle includes a curtain rod securing screw (11) that is configured to engage with the curtain rod to securely hold the curtain rod within the rod cavity. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a securing screw as taught by Winkler on the cradle of Weaver in order to assist in retaining the curtain rod within the cradle (col 2, ln 60-65 of Winkler).






Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver and Donovan, and further in view of US 232,644 (Judd).

Regarding Claim 38, as best understood, Weaver and Donovan combined teach the rod bracket of claim 36, but do not specifically teach wherein the second arm portion is curved along its length between the base front and the first arm portion.  However, Judd, which is also drawn to a rod bracket (Figure 1) having a bracket rod arm with a horizontal upper arm portion (a) and an upwardly extending lower arm portion (b), further teaches that the lower arm portion is curved (as depicted). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to make the lower arm portion of Weaver curved as taught by Judd instead of straight, as a matter of design choice for aesthetic purposes, since draperies/rods/brackets come in all different styles in order to please different consumer’s tastes.
	






Terminal Disclaimer
The terminal disclaimer filed on 2/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,002,302 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).  
The Applicant argues that Weaver teaches the upper support member proximate to an upper mounting cavity while the lower support member is proximate to a lower mounting cavity. While this is what Weaver teaches, the Examiner does not rely on Weaver alone. The Examiner relies on the combination of Weaver and Donovan, specifically with Donovan teaching that instead of one upper aperture, multiple upper apertures could be used, and they could be angled apertures to allow for pins to be used instead of screws. Therefore, the Applicant’s argument is not persuasive.
The Applicant further argues that Donovan is of no help since it discloses a support member of a plate hanger that includes left and right support arms positioned in spaced relation along the bottom edge of the base. First, the Applicant is referring to an embodiment (30) that was not relied upon by the Examiner and therefore the argument 
The Applicant further argues that Weaver teaches the lower support being farther from the base bottom than is the upper support, and that Donovan only teaches about spacing between the left and right arms. First, as stated above, since Donovan was not relied upon for the arm structure and since the Applicant is referring to an embodiment not relied upon at all, that argument is moot. Secondly, the argument with respect to Weaver is unclear. Weaver teaches an upper arm (horizontal portion 97) and a lower arm (angled portion 97). Since the lower arm is below the upper arm, it is positioned closer to the base bottom than the upper arm is, and therefore meets the claim language.

The Applicant argues that Weaver and Donovan do not teach the amended claim language of “the base bottom does not include any apertures”, and that this was discussed in the Examiner interview. First, this language was rejected under 112 above since the “base bottom” is the lower edge of the base and therefore does not make sense. Secondly, during the interview the attorney of record inquired if claiming a lack of lower apertures would read over the prior art since Weaver teaches a lower aperture. The Examiner indicated in the interview that a review of the prior art would need to be conducted as well as an updated search, so no agreement could be made. Upon review of the prior art, the Examiner has determined that not having lower apertures on the base is not novel. The Examiner used US 2011/0315842 (Lin) in the rejection of new Claim 41, which teaches two upper apertures and no lower apertures, as one example. In addition, the embodiment (30) in Donovan referred to by the Applicant does not teach lower apertures, and neither does US 5,069,412 (Jacob) used in the rejection of Claim 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US D334135 (Fraker et al.) teaches a base having two upper apertures and no lower apertures.
US 2017/0188738 (Walker) teaches curtain mounting brackets having two apertures proximate the upper end of the base.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632